PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
‘mUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Chen-Chi Lin
1119 Quail Creek Circle
San Jose, California 95120




In re Application of Zhiqiang NIU et al.
Appl No.: 16/705,898
Filed: December 6, 2019
Attorney Docket No.: AOS-P136
For:  POWER MODULE HAVING INTERCONNECTED BASE PLATE WITH MOLDED METAL AND METHOD OF MAKING THE SAME
:::::::


DECISION ON PETITION UNDER 37 CFR 1.181





This is a decision on the petition under 37 C.F.R. § 1.181, filed on June 2, 2022, to withdraw
the finality of the Office action mailed on April 8, 2022.

The petition is GRANTED.

The petition asserts that the Office action of April 8, 2022 was prematurely made final because it included new grounds of rejection not required by amendments made to the claims.

MPEP 1207.03(a) sets forth when a cite to new structure is considered a “new grounds of rejection”. When the rejection is factually based on a previously existing statutory basis and the same evidence, but there is a change in discussion of, or rationale in support of, the rejection does not necessarily constitute a new grounds of rejection. However, when a rejection is factually based on an entirely different portion of an existing reference, the applicant should be afforded an opportunity for response to the newly cited portion.  

A review of the record reveals that the office action of April 8, 2022 includes a new ground of
rejection to claims 1 and 5 by the addition of newly cited structural elements directed towards the pad and mold compound. Thus, the Office action contains a rejection that was not previously of
record nor predicated on amended claim language. Therefore, the petition is granted to the extent that the Office action of April, 8, 2022 was prematurely made final and the finality of the Office action of April, 8, 2022 is hereby withdrawn.

The shortened statutory period for reply set in the Office action of April, 8, 2022 continues
to run from its mailing date. However, with the withdrawal of its finality, the reply thereto is a
reply under 37 C.F.R. § 1.111.

Any inquiry regarding this decision should be directed to Dale Page, Supervisory Patent
Examiner, at 571-270-7877.


/JOSEPH THOMAS/_______________________
Joseph Thomas 
Director, Technology Center 2800

JT/dp:jn